EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
In claim 10, line 1, “packed” has been rewritten as --packaged--.
Claims 1, 2, 4, 6, 10; 21-24 are allowable over the prior art of record.
Comments:
The above change to claim 10 has been made by an informal examiners amendment to correct an obviously incorrect term (i.e. “packed) with the correct term (i.e. --packaged--) consistent with terminology used in the other claims.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --Low loss and low cross talk transmission lines having I-shaped cross-sections--.


BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee